Appellant was convicted in the county court of Gonzales County for failing and refusing to dip cattle after having been notified in writing to do so, and his punishment assessed at a fine of $50.00.
There is no brief on file by the appellant in this case, and the record discloses that he employed no attorney to represent him in the trial of this case until after conviction. It further appears from the motion for new trial that when the case was called for trial that the appellant requested process or subpoena for one Tom Henry Love, which it appears that the court refused to have issued. It further appears from the record that appellant made no effort to obtain testimony of this witness until the case was called for trial and no motion was then made for postponement, but appellant then only requested the court to have process issued for said witness, and went into trial without the assistance of an attorney, as above stated.
We observe no error in the court's overruling the appellant's request in this particular as there was no diligence shown and we also observe no error in the court's refusing to grant the new trial in order to obtain the testimony of the said witness for the same reason. This appears to be the only question in the case and we fail to see any error committed by the trial court, and are of the opinion that this case should be in all things affirmed, and it is accordingly so ordered.
Affirmed. *Page 141 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.